t c memo united_states tax_court terence m bennett petitioner v commissioner of internal revenue respondent docket no filed date peter d anderson steven m burke and kelly a ayotte for petitioner ronald f hood for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax respondent further determined additions to tax pursuant to sec_6653 and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether respondent fraudulently induced petitioner to execute a form_872 consent to extend the time to assess tax and is therefore estopped from relying upon petitioner's consent to extend the period of limitations whether the presumption of correctness should attach to respondent's determination of unreported income whether petitioner was the owner of five antique automobiles and realized gain on their sale for a price of dollar_figure million in if we find that petitioner owned the automobiles in issue whether he is entitled to bases in three of the automobiles in excess of that determined by respondent whether petitioner is liable for an addition_to_tax for negligence or intentional disregard of rules or regulations pursuant to sec_6653 and whether petitioner is liable for an addition_to_tax for a substantial_understatement_of_income_tax pursuant to sec_6661 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulations of fact sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure are incorporated herein by this reference petitioner resided in rochester new hampshire at the time he filed his petition petitioner is a physician who received his medical degree from harvard medical school in petitioner and his former wife linda bennett linda were married on date in petitioner moved to saudi arabia where he worked as a physician for raytheon from to petitioner operated a medical clinic in jeddah saudi arabia while in saudi arabia petitioner became acquainted with abdul aziz ben-jabr abdul whom he treated for hepatitis and other members of the ben-jabr family abdul died in late or early petitioner's acquisition and sale of the automobiles in issue petitioner has collected antique automobiles since his youth at the time he moved to saudi arabia petitioner had a collection of approximately antique automobiles which he stored in gloucester and rowley massachusetts petitioner continued to pursue this hobby while in saudi arabia on or about date petitioner purchased a mercedes benz 540-k serial no from earl blakely for dollar_figure the bill of sale dated date listed petitioner as the buyer of the automobile in date 2par of the stipulation of facts lists the automobile as a mercedes 540-k the bill of sale indicates that the automobile was a mercedes 540-k we assume this to be an continued petitioner purchased a bentley tourer speed six serial no k2683 from herbert a schoenfeld sr for dollar_figure in a letter dated date mr schoenfeld released title and interest in the automobile to petitioner during late or early petitioner purchased a 500k mercedes roadster serial no from carlisle l marshall for dollar_figure mr marshall transferred the automobile's motor_vehicle certificate of title state of florida to petitioner on or about date at some point during the late 1970's or early 1980's petitioner also purchased a mayback zepplin serial no and a lagonda lg45 repead serial no the amount petitioner paid for each of these automobiles is unknown petitioner retained possession and control_over the five previously mentioned automobiles until their sale in in a letter dated date petitioner offered to sell these five automobiles to nicholas harley for a total sales_price of dollar_figure million pursuant to petitioner's instructions on or about date mr harley wire transferred dollar_figure million from the gota continued error and will follow the year as indicated in the stipulation of the parties 3par of the stipulation of facts lists the automobile as a 500k mercedes roadster the motor_vehicle certificate of title state of florida indicates that this automobile was a model we assume this to be an error and will follow the year indicated in the stipulation of the parties bank in stockholm sweden to bank julius baer co julius baer of london england the funds were credited to julius baer's account no at banker's trust co in new york and were available on or about date on or about date petitioner sold the five automobiles for dollar_figure million to mr harley who was acting on behalf of winkeleigh garage ltd of london england petitioner signed the bill of sale for each automobile thereby covenanting to the buyer that he was the lawful owner mr harley subsequently wrote the sale price for each automobile on the bill of sale based upon his opinion of the automobile's market_value petitioner also transferred to mr harley the certificate of title for each automobile except the lagonda lg45 repead on date dollar_figure was wired from the julius baer account no at banker's trust co in new york to 4at the time of the transaction mr harley was a director and major shareholder of winkeleigh garage ltd 5petitioner never represented to mr harley that he was not the owner of the automobiles 6mr harley attributed the following sales prices to the automobiles automobile sale price mercedes 540-k dollar_figure bentley tourer big_number 500k mercedes big_number mayback zepplin big_number lagonda lg45 repead big_number the indian head bank in portsmouth new hampshire in satisfaction of an outstanding mortgage on property that petitioner owned in maine petitioner's divorce petitioner and linda bennett began to live apart sometime around date in the spring of petitioner compiled in contemplation of divorce a three-page list of the couple's marital assets and their estimated values included on this list were the five automobiles later sold to mr harley on or about date on date petitioner informed linda that he had sold these automobiles in order to finance the couple's divorce settlement linda then wrote sold beside the listing for each automobile on or about date petitioner paid dollar_figure million to linda in connection with the settlement of their divorce this money was paid_by a check dated date drawn on the account of banque de l'etat de fribourg at the new york branch of credit lyonnais bank on date petitioner filed with the superior court of the state of new hampshire a document entitled support 7the stipulation of facts and exhibits contain slight discrepancies regarding the model_year of petitioner's automobiles however there is no question that the automobiles sold to mr harley were the same automobiles that were included on the list of marital assets that petitioner and linda bennett compiled in contemplation of their divorce affidavit of terry m bennett which included a listing of petitioner's outstanding bills and balances due thereon petitioner listed an outstanding mortgage of dollar_figure he did not list any liabilities to the ben-jabr family on his support affidavit petitioner and linda bennett entered a permanent stipulation of divorce with the superior court of the state of new hampshire on date petitioner's federal_income_tax return on his return petitioner did not attach a schedule d or otherwise report any capital_gain from the sale of any automobiles petitioner concedes that he failed to report income for of dollar_figure and dollar_figure from the sale of a bugatti and a lotus automobile respectively the sale of these automobiles is unrelated to the five automobiles sold to mr harley on date charles w tilton jr is a licensed public accountant in hampton new hampshire with over years of experience mr tilton prepared petitioner's federal_income_tax returns for the taxable years through on date petitioner delivered a letter to mr tilton that petitioner had written for mr tilton's signature regarding the sale of the automobiles in the letter which petitioner wanted mr tilton to adopt as his own stated dr bennett told me in july or august of that he had sold five antique automobiles for the sum of three million dollars this was not surprising previously in my association with dr bennett he had sold other cars and told me of the details including the cars sold in to pay off the assessment on his return there was no new behaviour sic here and no surprise only the sum of money was in any way unusual dr bennett said that the cars belonged to the estate of a deceased patient from saudi arabia abdul aziz ben jabr dr bennett said that the cars had been sold to a european buyer through some kind of an english broker and that the money had been paid into the control of the ben jabr family at their bank that he had not handled any of the money at the time of the sale dr bennett said that he had arranged to borrow almost all of the money back from the ben jabrs to finance his divorce and pay off a mortgage at the indian head bank these transfers were effected by the saudis via a bank check and a bank to bank direct transfer all completely aboveboard he got divorced and the bank got their money i told dr bennett that in my opinion this was not a taxable transaction accordingly it was not reported on his tax_return dr bennett discussed this sale loan with me at the time it occurred he was up front about the transaction and truthful to the best of my knowledge there is no mystery here this is not a taxable transaction to the best of my knowledge that the irs is trying to argue that in the value of dr bennett's holdings is not enough to repay the loans is a lame argument in dr bennett's real_estate holdings alone were worth several times the amount borrowed and he owned cars art etc with great value in that boom time economy dr bennett still owns a lot of stuff real_estate cars an antique business etc etc i'm sure that dr bennett plans to repay the loan as soon as the economy allows him to convert his assets without losing his shirt he says he will repay the loan and i believe him moreover it is my understanding that the saudis are not pressing this matter and have corroborated all details of dr bennett's story is this correct if so what is the problem best regards charles tilton petitioner told mr tilton to retype the letter on mr tilton's letterhead sign it and send it to michael j asselin mr asselin was petitioner's representative and held a valid form_2848 power_of_attorney and declaration of representative mr tilton refused to carry out these instructions on date mr tilton wrote to mr asselin concerning his recollection of petitioner's explanation of the automobile sales in in his letter mr tilton stated at the beginning of i stopped at terrys sic office to pick up his tax information he told me that his wife linda had been paid off and the divorce was final he told me he had sold an auto collection belonging to a friend of his and this person was letting him borrow the money to pay off linda and some other bills i asked him if he had received a commission on the sale and was any part of the payment to linda for alimony he said there was no commission or alimony paid a few weeks later when i dropped off the completed tax_return he said he was concerned that the irs would wonder where he got the money to pay linda he wanted me to attach a note to his tax_return telling the irs that the money paid to linda was not taxable i told terry that i could not write a meaningful letter to the irs about the auto sales i did not know the cars sold date of sale who the buyers and sellers were social_security numbers i suggested he write the letter himself or else have the lawyer handling the sale write a letter for him petitioner's return as filed contained no attachments or other references to any automobile sales or loans used to pay amounts due to linda pursuant to the divorce additional facts although the exact date on which respondent began her civil examination of petitioner's federal_income_tax return is unknown the investigation appears to have been underway by the beginning of from approximately date to date respondent also conducted a criminal investigation of petitioner's federal_income_tax return the investigation did not result in a recommendation of criminal prosecution on date petitioner executed a form_8728 extending the period of limitations for assessment of petitioner's income_tax to date in july or august 8petitioner executed a total of three form sec_872 in this case on date petitioner executed his first form_872 which extended the period of limitations to date in addition on date petitioner executed his third form_872 extending the period of limitations to date revenue_agent rigney received information that petitioner allegedly had unreported income from an antique automobile sale in at this time revenue_agent rigney believed that a re- referral of petitioner's case to respondent's criminal_investigation_division cid was necessary because there appeared to be a 2-year pattern of omitted income on petitioner's part respondent conducted a second criminal investigation from date to date which also did not result in a recommendation of criminal prosecution in date petitioner auctioned off a substantial portion of his antique car collection and donated approximately dollar_figure million in proceeds to the harvard medical school which established a scholarship trust fund petitioner reserved a lifetime income equal to percent of the face value of the trust opinion before reaching the substantive issues in this case we must dispose_of two preliminary issues raised by petitioner first petitioner argues that revenue_agent rigney fraudulently induced him into signing a form_872 on date extending the period of limitations petitioner alleges that revenue_agent rigney induced mr asselin to get petitioner to sign the form_872 with false representations that an extension was necessary to conclude respondent's civil investigation petitioner contends that respondent was in fact attempting to obtain information for her second criminal investigation of his taxable_year under the guise of a civil investigation sec_6501 generally requires the assessment of income taxes within years after the filing of the taxpayer's return however the taxpayer and secretary may consent in writing to extend the period of limitations for an assessment see sec_6501 petitioner maintains that respondent should be estopped from relying upon his consent to extend the period of limitations in this case it is well settled that the doctrine_of estoppel should be applied against the government with utmost caution and restraint 67_tc_612 courts have set forth several conditions which must be satisfied before estoppel will be applied see eg 439_f2d_1365 2d cir 90_tc_684 ndollar_figure 76_tc_209 affd sec_6501 provides extension by agreement --where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon f 2d d c cir two of these requirements are the existence of a false representation or wrongful misleading silence by the party against whom the doctrine is applied and the party claiming the benefits of estoppel must be adversely affected by the acts or statements of the other party kronish v commissioner supra pincite n estate of emerson v commissioner supra pincite-dollar_figure the record contains no evidence of either requirement first revenue_agent rigney did not mislead petitioner into executing the form_872 revenue_agent rigney testified that he told mr asselin in date that the period of limitations was scheduled to expire on date and he still had additional work to complete with respect to petitioner's civil investigation without the execution of a form_872 extending the period of limitations respondent would have issued a notice_of_deficiency and petitioner would have lost the opportunity for a settlement conference with respondent's appeals_office at this time revenue_agent rigney had no intention to refer petitioner's case back to respondent's cid indeed revenue_agent rigney testified that it was not until july or date that he 10the remaining requirements are the error must be in a statement of fact and not in an opinion or statement of law the party claiming the benefits of estoppel must be ignorant of the true facts and the party claiming the benefit of estoppel must reasonably rely on the acts or statements of the one against whom estoppel is claimed 90_tc_684 ndollar_figure received information concerning petitioner's taxable_year and the possibility of omitted income from an antique automobile sale in that year it was this information obtained after execution of the relevant form_872 that caused revenue_agent rigney to believe that a referral of petitioner's case to cid was appropriate because petitioner then appeared to have a 2-year pattern of omitted income concerning the second requirement even if petitioner had been affirmatively misled he still has not shown the existence of any detrimental reliance on his part kronish v commissioner supra pincite n petitioner signed the form_872 expecting respondent to use this waiver for civil purposes and that is all she ever used it for no criminal prosecution of petitioner has ever resulted from the investigation by the cid thus we conclude that mr asselin's execution of the form_872 on date was valid and respondent is not estopped from relying on it the second issue for decision involves the presumption of correctness petitioner argues that the presumption of correctness should not attach to respondent's deficiency_notice in this case because respondent did not present sufficient evidence linking petitioner to the alleged unreported income when a taxpayer contests a tax that has been determined by the commissioner the commissioner's determination is generally presumed correct unless the taxpayer produces evidence establishing that the determination is arbitrary and erroneous see 293_us_507 several courts of appeals recognize an exception to this general_rule where the commissioner determines that the taxpayer received income that was not reported on the taxpayer's return in these instances the commissioner must first present 'some predicate evidence connecting the taxpayer to the charged activity ' 794_f2d_884 3d cir quoting 552_f2d_549 3d cir vacating and remanding t c memo 1985-dollar_figure in any event respondent's notice_of_deficiency here is entitled to the traditional presumption of correctness see rule a 290_us_111 respondent has clearly produced sufficient predicate evidence linking petitioner to the sale proceeds in this case see anastasato v commissioner supra pincite respondent produced evidence that petitioner had possession and control_over the five automobiles in issue from the date_of_acquisition until their sale to mr harley in date petitioner provided mr harley with bills of sale listing himself as the owner of the 11the court_of_appeals for the first circuit to which this case is appealable has held that in a deficiency or refund_suit the burdens of going forward and of ultimate persuasion are always on the taxpayer and never shift to the commissioner 482_f2d_10 1st cir see also 99_f3d_20 1st cir affg tcmemo_1995_378 automobiles petitioner provided mr harley with certificates of title to four of the automobiles mr harley was acting at the express direction of petitioner when he wired the dollar_figure million in sale proceeds to the julius baer account at banker's trust in new york approximately days after the sale proceeds were deposited into the julius baer account at banker's trust dollar_figure was wired from this account to the indian head bank in portsmouth new hampshire in satisfaction of an outstanding mortgage on property owned by petitioner approximately months later petitioner provided his wife with dollar_figure million in satisfaction of his divorce settlement obligation and in connection with the divorce petitioner had included the automobiles in question on a three-page list that he compiled of the couple's marital assets the principal issue for decision is whether petitioner owned the automobiles in issue and therefore realized gain on their sale on or about date petitioner argues that he sold the automobiles on behalf of the late abdul aziz ben-jabr and then borrowed a total of dollar_figure from the ben-jabr family to satisfy an outstanding dollar_figure mortgage on property he owned in maine as well as a dollar_figure million divorce settlement obligation respondent on the other hand contends that petitioner was the owner of the five automobiles in question and used almost all the sale proceeds to satisfy the above obligations the record contains persuasive objective evidence indicating petitioner's ownership of the automobiles for instance the bill of sale that petitioner received on his acquisition of the mercedes benz 540-k serial no listed petitioner as the buyer of the automobile mr schoenfeld who sold petitioner the bentley tourer speed six serial no k2683 released title and interest in that automobile to petitioner in a letter dated date and mr marshall who sold petitioner the 500k mercedes roadster serial no transferred the certificate of title to that automobile to petitioner as well moreover petitioner had possession and control_over all five automobiles in question from the time he acquired them until they were sold in when petitioner sold the automobiles in date he personally signed the bill of sale for each automobile covenanting to the buyer that he was the lawful owner petitioner also transferred certificates of title for four of the automobiles to mr harley of even greater significance is the three-page list of the marital assets of petitioner and linda bennett which petitioner prepared in the spring of in contemplation of divorce included on this list were the five automobiles sold by petitioner in july of that year and their estimated market values petitioner's inclusion of these automobiles on his list of marital assets was contrary to his pecuniary interest as the list was used in determining petitioner's divorce settlement obligation we simply do not believe that petitioner would have included these automobiles on the list if he did not in fact own them see 501_us_496 we assume 'that persons do not make statements which are damaging to themselves unless satisfied for good reason that they are true ' citations omitted cf fed r evid b allowing the admission of statements against a declarant's interest as an exception to the rule against hearsay the testimony of former new hampshire state police officer donald gates further confirms our conclusion that petitioner owned the automobiles in question mr gates had been assigned to investigate a robbery at petitioner's house on or around date and a fire approximately weeks later at a location where petitioner stored automobilesdollar_figure through the course of his investigation mr gates learned that petitioner needed to sell several of his antique automobiles in order to finance his divorce settlement with linda bennett given the prior robbery and the fire mr gates inquired about these automobiles and the status of the sale in order to determine whether petitioner might be the potential target of future crimes when asked about hi sec_12neither occurrence is relevant to this case discussions with petitioner regarding the sale of these automobiles mr gates explained as follows i was asking about the mechanics of the transaction where did it go and how did it have to go and i was told by petitioner that the cars were delivered and the transaction took place outside the united_states my obvious question is why does it need to be that confusing why does it have to be that complicated q what did mr bennett say a he said he did not want to--he wanted to avoid paying the taxes he didn't want to pay any more money to the irs than he had to pay q did he petitioner say anything with respect to the money vis-a-vis overseas banks a i recall the conversation about the transaction taking place outside of the country and the cars being delivered outside of the country and everything was done outside of the country q including the money a including the money q and the money was taken care of outside the united_states according to dr bennett for what purpose a so that he would not have to pay irs any more taxes than he had to pay them clearly any potential income_tax consequences from the sale of the automobiles should have been irrelevant to petitioner if he was not the owner of the automobiles petitioner's story that he purchased the five automobiles in question for his good friend abdul aziz ben-jabr is also inconsistent with the fact that three of the automobiles were purchased after abdul's death abdul died in late or early petitioner purchased the mercedes benz 540-k serial no on or about date the bentley tourer speed six serial no k2683 in date and the 500k mercedes roadster serial no in late or early in an attempt to explain this petitioner testified that the ben- jabr family did not notify him of abdul's death until late or early petitioner also testified that abdul had established an account in saudi arabia from which petitioner could draw funds to purchase automobiles and petitioner did not need to consult with abdul before making a purchase petitioner who referred to himself and abdul as kindred spirits lived in saudi arabia from through during this time he became acquainted with abdul's younger brother fallah as well as other members of the ben-jabr family accepting the portion of petitioner's story about his friendship with abdul and the ben- jabr family it is difficult to believe that petitioner did not learn of abdul's death for approximately years during which period he continued to purchase expensive automobiles for abdul with funds from abdul's saudi accountdollar_figure 13as an additional indication of petitioner's lack of credibility we note his execution of a settlement agreement on date with the new hampshire board_of registration in medicine in which petitioner admitted to two separate instances of dishonest conduct and was fined dollar_figure we also reject petitioner's contention that he received a loan totaling dollar_figure from the ben-jabr family in to satisfy a mortgage on property he owned in maine and to satisfy his divorce settlement obligation the record in this case contains no credible_evidence of the existence of a loan for instance there is no evidence of any note written loan agreement fixed payment schedule request for collateral interest charge demand for repayment or reflection of the transaction as a loan in the parties' records see 925_f2d_180 7th cir affg tcmemo_1989_393 728_f2d_945 7th cir affg tcmemo_1983_98 14petitioner argues that he repaid approximately dollar_figure million of the alleged loan with insurance proceeds that he received as a result of a fire that destroyed his house in petitioner contends that he transferred funds to an account held by the estate of abdul aziz ben-jabr at the credit lyonnais bank in switzerland in support of his position petitioner relies upon the following evidence of wire transfers from the plaistow bank trust co plaistow account number in plaistow new hampshire one wire transfer in the amount of dollar_figure was dated date and stated wire transfer to estate of aa ben jabr plus fee a second wire transfer in the amount of dollar_figure was dated date and stated wire transfer to credit lyonnais schweiz ag zuerich-estate a a ben jabr the third document is a wire request form in the amount of dollar_figure and dated date this form stated that the transfer was to be made to an account named estate of a a ben jabr account number however this evidence does not constitute proof of a loan repayment instead it only shows that at most petitioner transferred approximately dollar_figure million to an account that was created in the name of the estate of abdul aziz ben-jabr indeed although they had ample opportunity to do so neither petitioner nor fallah ben-jabr presented any documentary_evidence establishing that the ben-jabr family had an account at credit lyonnais in connection with his divorce petitioner filed a document entitled support affidavit with the superior court of the state of new hampshire petitioner listed an outstanding mortgage of dollar_figure on this affidavit he did not include any debt that was outstanding to any member of the ben-jabr family petitioner filed the document on date which would have been after petitioner's receipt of the alleged loan proceeds the following day petitioner and linda bennett entered a permanent stipulation of divorce agreement with the court which recounted petitioner's obligation to pay linda dollar_figure million in connection therewith assuming the loan existed it clearly would have been in petitioner's best interest to include a dollar_figure loan obligation as an expense on his support affidavit finally we note that the testimony of petitioner's principal witness fallah ben-jabr the brother of abdul aziz ben-jabr was unreliable and we decline to place any weight on it for instance when asked on direct examination if he knew whether petitioner and abdul had any financial arrangement with respect to petitioner's alleged acquisition of the automobiles for abdul fallah could only testify that i believe so yes when questioned about it further fallah responded the details i cannot inform you in addition when questioned on cross- examination regarding his knowledge of the sale of the automobiles in fallah testified that he had no personal knowledge of the transaction or what actually happened to the proceeds from the sale furthermore fallah testified that he lacked any firsthand knowledge of any loan repayments by petitioner when asked for example if he had any knowledge as to whether petitioner ever wired funds to any accounts controlled by the ben-jabr family in repayment of the purported loan fallah testified it was done during the life of my dad and he was the person responsible for it my dad was alive when some things were happening and that is all i know having found that petitioner owned the automobiles in issue we must now consider petitioner's alternative argument that respondent erroneously computed the cost bases of three of the automobiles when calculating petitioner's gain in particular petitioner argues that his cost bases in the mayback zepplin serial no and lagonda lg-45 repead serial no were dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined a zero basis for each automobile because petitioner had failed to provide documentation of his actual cost in addition petitioner contends that he had a dollar_figure basis in the 500k mercedes roadster serial no respondent determined that petitioner's cost_basis in this automobile was dollar_figure based on information provided from the seller sec_1012 provides that a taxpayer generally has a basis in property equal to its cost petitioner bears the burden of demonstrating that he is entitled to a basis in the automobiles in excess of that determined by respondent rule a 283_us_223 petitioner has not presented any documentation to support his alleged bases in the automobiles indeed all petitioner offers in support of his position is his self-serving and totally uncorroborated testimony which this court is not required to accept 87_tc_74 petitioner's argument is also inconsistent with a previous statement made by his representative in a letter to irs special_agent james p john dated date mr asselin provided petitioner's answers to a series of questions regarding the automobiles in issue in response to a question concerning the acquisition of these automobiles mr asselin wrote dr bennett and mr abdul aziz ben-jabr were never in a partnership to acquire antique cars mr aziz purchased the cars on his own and had them sent to dr bennett's home for storage dr bennett's best estimate is that mr aziz acquired the cars during the period of through he does not know the cost of the cars since they were purchased by mr aziz or from whom they were purchased emphasis added suffice it to say this statement contradicts petitioner's current argument regarding his bases in several of the automobiles based on the record before us we also decline to attempt any estimate of the cost bases for the two automobiles for which respondent has determined a zero basis as there is no reasonable evidentiary basis upon which to do so see 85_tc_731 petitioner has not shown that he is entitled to a basis in any of the automobiles in issue in excess of that determined by respondent respondent also determined that petitioner is liable for an addition_to_tax for negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any part of the underpayment is due to negligence sec_6653 imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment that is due to negligence this court has defined negligence as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 979_f2d_66 5th cir affg tcmemo_1991_510 85_tc_934 we have declined to sustain additions to tax for negligence where taxpayers have relied reasonably and in good_faith on the advice of tax experts 88_tc_654 94_tc_473 to demonstrate such good_faith reliance taxpayers must establish that they supplied their return preparer with all necessary information and the incorrect return was a result of the preparer's mistakes weis v commissioner supra pincite 59_tc_473 respondent's determination is presumed correct and petitioner bears the burden of proving otherwise rule a 79_tc_846 in the instant case petitioner argues that he informed his return preparer mr tilton of the sale of the automobiles on behalf of the ben-jabr family and the loans he received in petitioner contends that mr tilton advised him that the receipt of the loan proceeds was not taxable petitioner claims that his alleged reliance on mr tilton's advice was reasonable and he acted in good_faith in not including the proceeds from the sale of the automobiles in his gross_income for however we have already found that the five automobiles in issue belonged to petitioner the information that petitioner allegedly gave to mr tilton was not accurate and therefore any advice based on this inaccurate information cannot be relied upon by petitioner to shield him from the addition_to_tax for negligence we also note that petitioner failed to report gain on his return from the sale of two additional automobiles which he admittedly owned petitioner has failed to present any credible_evidence demonstrating that he was not negligent and therefore we sustain the addition_to_tax finally respondent determined that petitioner is liable for an addition_to_tax for substantial_understatement_of_income_tax sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to such understatement 90_tc_498 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 this amount may be reduced however if the taxpayer shows that there was substantial_authority for his treatment of an item or that the relevant facts affecting the tax treatment of the item are adequately disclosed on the return or in a separate statement attached to the return sec_6661 substantial_authority exists only if the weight of the authorities supporting the treatment of an item is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs petitioner bears the burden of demonstrating that he had substantial_authority for his position rule a 98_tc_511 we have already rejected petitioner's explanation for his failure to report the sale of the automobiles on his return and petitioner has failed to offer any other reason for relieving him of the sec_6661 addition_to_tax since all of the requirements for imposition of the sec_6661 addition_to_tax have been satisfied we sustain respondent's determination decision will be entered for respondent
